DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021, 06/09/2021, and 08/03/2022 was filed after the mailing date of the Application on 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haartsen et al. (US 2011/030828).
The recitation “a sold-out detection system” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given below, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Haartsen et al. is readable as “a sol-out detection system”.
With regards to claim 19:
Haartsen et al. discloses (refer to Fig. 1a below) a sold-out detection system, comprising:
a sold-out sensor comprising:
a housing comprising an inlet (204) and an outlet (216) and a passageway extending between the inlet and the outlet, the passageway defining a flow path through the sold-out; and
a thermal mass flow meter comprising a heater (210) and a temperature sensor (202) located at a distance toward the outlet relative to the heater, wherein the thermal mass flow meter is configured to generate a first signal based on a measured amount of heat transferred from the heater to the temperature sensor by a flow of a fluid along the flow path; and
a controller (not shown) configured to receive the first signal and detect a change in phase of the fluid (208) based on a comparison of the first signal to a threshold value indicative of the change in phase of the fluid ([0033]).


    PNG
    media_image1.png
    412
    711
    media_image1.png
    Greyscale

Fig. 1a
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Credle, Jr. et al. (US 5,381,926) and in view of YAMAZAKI (US 2019/0086248).
With regards to claim 10:	Credle Jr. et al. discloses (refer to Fig. 1 below) a fluid dispenser, comprising:
a controller (46); and
a flow control module (F), the flow control module comprising:
a housing (no shown) having an inlet (I) and an outlet (37) and a passageway extending between the inlet and the outlet, the passageway defining a flow path through the flow control module (F);
a flow meter (30), the flow meter located between the inlet and the outlet along the flow path, wherein the flow meter is configured to communicate a first signal (48) to the controller (46) based on a flow rate of a fluid along the flow path;
a shut-off valve (28) configured to allow the fluid to flow along the flow path in an open position and prevent the fluid from flowing along the flow path in a closed position; and
 	a proportional control valve (36) configured to receive a second signal (50) from the controller (46) in response to communication of the first signal and to proportionally control a flow rate of the fluid along the flow path through the flow control module based on the second signal (Column 4, line 53 to Column 5, line 2).

    PNG
    media_image2.png
    1009
    921
    media_image2.png
    Greyscale

Fig. 1
Credle Jr. et al. does not disclose the flow meter is a thermal mass flow meter.
	YAMAZAKI teaches ([0003]) a thermal flow meter advantageous in that they are capable of detecting gases, basically free from pressure loss, and capable of measuring mass flow rates.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid dispenser of Credle Jr. et al. to use the thermal flow meter as taught by YAMAZAKI as an alternative design for the flow meter (30) to provide the flow meter that are capable of detecting gases, basically free from pressure loss, and capable of measuring mass flow rates as taught by Credle Jr, et al..
	Credle Jr. et al., as modified, discloses the fluid dispenser of claim 10.
With regards to claim 11:	Credle Jr. et al., as modified, discloses the fluid dispenser of claim 10, wherein the controller is configured to determine the flow rate of the fluid based on the first signal (48).
With regards to claim 12:	Credle Jr. et al., as modified, discloses the fluid dispenser of claim 11, wherein the first signal is a voltage or current value produced by the thermal mass flow meter or a flow rate value determined by the thermal mass flow meter.
With regards to claim 13:	Credle Jr. et al., as modified, discloses the fluid dispenser of claim 11, wherein the controller is further configured to compare the determined flow rate of the fluid to a predetermined flow rate (desired value) and to generate the second signal based on the comparison (Credle Jr. et al., Column 4, line 65 to Column 5, line 7).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Credle, Jr. et al. (US 5,381,926) and YAMAZAKI (US 2019/0086248), as applied to claim 13 above, and further in view of Bethuy et al. (US 7,077,290).
With regards to claim 14:	Credle Jr. et al., as modified, discloses the fluid dispenser of claim 13 (see rejected claim 13 above).
Credle Jr. et al., as modified, does not disclose wherein the controller is further configured to receive the predetermined flow rate from a database.
Bethuy et al. discloses a beverage dispensing system wherein the fluid flow rate is controlled by proportional valve base on the sensed flow rate and a predetermined flow rate from a data base (see Claims 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified fluid dispenser of Credle Jr, et al. to have stored data base comprising look-up tables of predetermined flow rate for proportional controlling of fluid flow rate through the dispenser as taught by Bethuy et al.
Claim(s) 1-2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Credle, Jr. et al. (US 5,381,926), and in view of YAMAZAKI (US 2019/0086248) and Kirschner et al. (US 4,955,507).
With regards to claim 1:
Credle Jr. et al. discloses (refer to Fig. 1 above) a flow control module (F) (of a fluid dispensing system), comprising:
a housing (not shown) having an inlet (I) and an outlet (37) and a passageway extending between the inlet and the outlet, the passageway defining a flow path through the flow control module;
a flow meter (30), the flow meter located between the inlet and the outlet along the flow path, wherein the flow meter is configured to communicate a first signal (48) based on a flow rate of a fluid along the flow path;
a first on-off valve (28) mounted to the housing, such that the first on-off valve is operable to allow the fluid to flow along the flow path in an on position and prevent the fluid from flowing along the flow path in an off position; and
a second solenoid assembly (36) mounted to the housing, the second solenoid assembly configured as a proportional solenoid assembly such that the second solenoid assembly is operable to receive a second signal (50) in response to communication of the first signal (48) and to proportionally control a flow rate of the fluid along the flow path through the flow control module based on the second signal (50).
Credle Jr. et al. does not disclose the flow meter is a thermal mass flow meter, and the first on-off valve is a solenoid on-off valve assembly.
 	YAMAZAKI teaches ([0003]) a thermal flow meter advantageous in that they are capable of detecting gases, basically free from pressure loss, and capable of measuring mass flow rates.
Kirschner et al. discloses (refer to Fig.3 below) a fluid dispensing system (10) having a solenoid controlled on-off valve (45) controlled by the controller (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid dispenser of Credle Jr. et al. to use the thermal flow meter as taught by YAMAZAKI as an alternative design for the flow meter (30) to provide the flow meter that are capable of detecting gases, basically free from pressure loss, and capable of measuring mass flow rates as taught by Credle Jr, et al., and use the solenoid controlled on-off valve as an alternative design for the first on-off valve (28) to provide remotely controlling of the fluid to flow along the flow path as taught by Krischner et al. since both Credle and Chrischner are in the same filed of endeavor of fluid dispensing.
Credle Jr. et al., as modified, discloses the fluid dispenser of claim 1.
With regards to claim 2:
Credle Jr. et al., as modified, discloses (refer to Fig. 2 below which discloses the thermal flow meter of YAMAZAKI) the fluid dispenser of claim 1, wherein the thermal mass flow meter is further configured to communicate a third signal based on a measured temperature of the fluid.

    PNG
    media_image3.png
    482
    876
    media_image3.png
    Greyscale

Fig. 2

With regards to claim 5:
Credle Jr. et al., as modified, discloses (refer to Fig. 2 above) the flow control module of claim 1, wherein the thermal mass flow meter comprises a heater (112) and a temperature sensor (117) located at a distance toward the outlet relative to the heater.
With regards to claim 6:
Credle Jr. et al., as modified, discloses the flow control module of claim 5, wherein the thermal mass flow meter further comprises a second temperature sensor (116) located at the distance toward the inlet relative to the heater (112).
With regards to claim 7:
Credle Jr. et al., as modified, discloses the flow control module of claim 5, wherein the thermal mass flow meter is configured to generate the first signal based on a measured amount of heat transferred from the heater (112) to the temperature sensor (117).
With regards to claim 8:
Credle Jr. et al., as modified, discloses the flow control module of claim 7, wherein the first signal is a voltage or current value of the measured amount of heat transferred or a flow rate value determined by the thermal mass flow meter based on the measured amount of heat transferred (YAMAZAKI et al., ([0023]-[0024]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Credle, Jr. et al. (US 5,381,926), YAMAZAKI (US 2019/0086248) and Kirschner et al. (US 4,955,507), as applied to claim 5 above, and further in view of Abe (US 2007/0018778).
With regards to claim 9:
Credle Jr. et al., as modified, discloses the flow control module of claim 5 (see rejected claim 5 above).
Credle Jr. et al., as modified, does not disclose the temperature sensor comprises a thermocouple, a thermopile, or thermistor.
Abe discloses ([0083]) a temperature sensor for a thermal flow meter comprising a thermistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid dispenser of Credle Jr. et al. to use the thermistor as an alternative for the temperature sensor for the flow meter as taught by Abe to provide the same function of sensing temperature for the thermal flow meter.
Allowable Subject Matter
Claim 3-4, 15-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753